                               United States District Court
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

    VIRTUAL CHART SOLUTIONS I,                            §
    INC.,                                                 §
                                                          §
         Plaintiff,                                       §
                                                          §
    v.                                                    §    Civil Action No. 4:17-cv-546-ALM-CMC
                                                          §
    BRIAN LEE MEREDITH, et al.,                           §
                                                          §
         Defendants.                                      §


                  ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

         The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. On June 17, 2019, the

Magistrate Judge issued a Report and Recommendation (“R&R”), recommending Defendant MRI

Centers of Texas, LLC’s Motion for Summary Judgment (Dkt. #136-1) be granted and that

Plaintiff’s copyright infringement claims against Defendant be dismissed with prejudice1

(Dkt. #203). Virtual Chart Solutions I, Inc. (“Plaintiff” or “VCSI”) filed objections to the R&R

(Dkt. #205). MRI Centers of Texas, LLC (“Defendant” or “MCT”) filed a response to the

objections (Dkt. #206). The Court conducts a de novo review of the Magistrate Judge’s findings

and conclusions. Plaintiff’s request for a hearing is denied.




1
  The Magistrate Judge did not make a recommendation as to Defendant’s Request for Costs and Attorney’s Fees
(Dkt. #136-2). See R&R at p. 23 n. 5 (“It is the Court’s opinion that issue should be addressed following the District
Judge’s consideration of this Report and Recommendation and at the same time as the Surgical Notes Defendants’
Proposed Bill of Costs and Brief in support of an Award of Attorney Fees Pursuant to 17 U.S.C. § 505 (Docket Entry
# 192).”).
                                  FACTUAL BACKGROUND

       This is an action for copyright infringement, inducement to infringe copyright, contributory

copyright infringement, vicarious copyright infringement, breach of fiduciary duty, breach of

contract, misappropriation of trade secrets, unfair competition, and accounting filed by Plaintiff

against the following defendants: (1) Brian Lee Meredith; Tracie Dawn Davis; Virtual Chart

Network, LLC; virtualasc.com (d.b.a. myPIcase.com); Virtual Chart Solutions, LLC; and Lone

Star VCS, LLC (the “Meredith Defendants”); (2) Surgical Notes, Inc.; Surgical Notes MDP, LP;

Surgical Notes GP, LLC; and Surgical Notes RCM, LLC (the “Surgical Notes Defendants”); and

(3) MCT (Dkt. #92). MCT is the only remaining defendant in this case.

       According to Plaintiff, VCSI employed Brian Meredith (“Meredith”) from May 2013 until

February 19, 2015 (Dkt. #92 ¶¶ 19, 21, 64). On August 30, 2013, Meredith entered into a

Proprietary Information and Inventions Agreement and a Technology Assignment Agreement

(“TAA”) with Plaintiff (Dkt. #92 ¶¶ 19, 21, 64). In these agreements, Meredith assigned all

existing intellectual property rights he possessed to VCSI, including his rights to software and all

related methods (Dkt. #92 ¶¶ 24, 37, 49). In the Second Amended Complaint (“SAC”), Plaintiff

alleges all “such copyrights that VCSI owns all rights and interest in, and title to – including the

literal sources code underlying the Billing, vImage, VCSImages, VCN, VCS, vChiro, and VCS

Web modules – as recorded with the United States Copyright Office in Registration Nos. TXu 2-

038-670, et seq. (‘VCSI Copyright Materials’)” (Dkt. #92 ¶ 51).

       Plaintiff alleges that during Meredith’s employment with VCSI, he gave Defendant access

to and use of Plaintiff’s proprietary information and copyrighted materials (Dkt. #92 ¶¶ 60–62, 75,

179–191). Specifically, Plaintiff argues Meredith provided Defendant source code in violation of


                                                 2
Meredith’s agreements with VCSI (Dkt. #92 ¶¶ 60–62, 75, 179–191). According to Plaintiff, upon

information and belief, Defendant “reproduced, reproduces, adapted, adapts, offered, offers,

installed, installs, distributed and distributes unauthorized copies of VCSI Copyright Materials;”

“used, uses, operated, operates, offered, offers, installed, installs, distributed and distributes

unauthorized copies of VCSI Copyright Materials through MCT’s operations;” and “[t]he user

interface and database structures of the MCT operations actually utilize(d) infringing copies of

VCSI Copyright Materials.” (Dkt. #92 ¶¶ 182–84). Plaintiff seeks injunctive relief and monetary

damages for the alleged infringement (Dkt. #92 at pp. 43–45).

                              PROCEDURAL BACKGROUND

       In its SAC, Plaintiff sued Defendant for (1) trade secret misappropriation, (2) unfair

competition, and (3) copyright infringement (Dkt. #92). On July 16, 2018, Defendant filed its first

motion for summary judgment, arguing Plaintiff’s claims for trade secret misappropriation, unfair

competition, and for statutory damages or attorney’s fees in its copyright claims should be

dismissed (Dkt. #114). In its response in opposition, Plaintiff dismissed without prejudice the

unfair competition claims and claims for statutory damages and attorneys’ fees under the

Copyright Act (Dkt. #121 at p. 3), leaving only the trade secret misappropriation claim the subject

of Defendant’s first motion for summary judgment.

       The Magistrate Judge entered a Report and Recommendation on Defendant’s first motion

for summary judgment on January 2, 2019 (Dkt. #138). This Report and Recommendation

recommended the motion be granted and Plaintiff’s trade secret misappropriation claim be

dismissed with prejudice (Dkt. #138). The Court adopted the January 2 Report and




                                                3
Recommendation on February 5, 2019 (Dkt. #149). Only Plaintiff’s copyright infringement claim

against Defendant remained pending.

         Thereafter, Defendant filed a motion for leave to file a second motion for summary

judgment, asserting Plaintiff’s copyright infringement claim be dismissed (Dkt. #135). Because

this motion was filed outside the dispositive motion deadline, the Magistrate Judge denied

Defendant’s motion (Dkt. #143). However, during the Final Pretrial Conference before the

undersigned on March 8, 2019, the Court reinstated Defendant’s second motion for summary

judgment (Dkt. #136) for the Magistrate Judge to consider.

                               MOTION FOR SUMMARY JUDGMENT

         In its reinstated motion for summary judgment, Defendant argues it is entitled to judgment

on Plaintiff’s copyright infringement claim because Plaintiff judicially admitted in its briefing on

a prior motion that its failure to designate an expert or disclose expert testimony prohibits Plaintiff

from providing any evidence on copyright infringement from which a factfinder could reasonably

decide in its favor 2 (Dkt. #136 at p. 1). Defendant further asserts Plaintiff cannot prove substantial

similarity between its copyrighted work and the alleged infringing copy (Dkt. #136 at p. 5).

                                 REPORT AND RECOMMENDATION

         On June 17, 2019, the Magistrate Judge entered the R&R on Defendant’s second motion

for summary judgment, recommending the Court grant summary judgment on Plaintiff’s copyright


2
 On November 2, 2018, the Magistrate Judge denied Plaintiff’s motion for entry of Plaintiff’s proposed Second
Amended Scheduling Order (Dkt. #128) (finding good cause to modify the discovery and submission of discovery
disputes deadlines as requested by Plaintiff but ordering all other deadlines, including the expert designation
deadline, remained). Because the November 2, 2018 Order prevented Plaintiff from introducing expert testimony,
Plaintiff moved for reconsideration of the Magistrate Judge’s November 2, 2018 Order, stating that “[w]ithout an
expert, Plaintiff will not be able to meet its burden to prove that Defendant’s [c]ode violated Plaintiff’s copyright.
Therefore, by not agreeing to extend the expert deadlines, the Order effectively dooms Plaintiff’s copyright claims.”
(Dkt. #129 at p. 5). On December 3, 2018, the undersigned denied Plaintiff’s motion for reconsideration (Dkt. #134
at p. 12) (noting Plaintiff had still not designated an expert, much less provided a report).
                                                          4
infringement claim (Dkt. #203). The Magistrate Judge first concluded Plaintiff failed to present

sufficient evidence regarding factual copying of its copyrighted work. R&R at pp. 19-20. In so

holding, the Magistrate Judge agreed with Defendant that there is no direct evidence that

establishes MCT’s code is the same as that source code Plaintiff copyrighted. R&R at p. 19.

Second, the Magistrate Judge found that even if Plaintiff had presented direct evidence of factual

copying, it still failed to produce evidence of a substantial similarity between the copyrighted code

and the code used by Plaintiff. The Magistrate Judge noted the Fifth Circuit Court of Appeals has

specifically considered, and rejected, Plaintiff’s argument that direct evidence eliminates the need

to produce evidence of substantial similarity. R&R at p. 20. The Magistrate Judge concluded no

reasonable juror could find substantial similarity. R&R at p. 23.

                                          OBJECTIONS

       Plaintiff filed three objections to the R&R (Dkt. #205). In the first objection, Plaintiff

asserts the R&R mischaracterizes Plaintiff’s direct evidence of copying and does not view those

facts in the light most favorable to the Plaintiff as the non-movant (Dkt. #205 at p. 1). According

to Plaintiff, Meredith testified he provided the entire code to MCT (Dkt. #205 at p. 1). Plaintiff

argues a reasonable jury could find Plaintiff’s entire copyrighted software was copied by

Defendant based on this direct evidence (Dkt. #205 at p. 1).

       In its second objection, Plaintiff argues the R&R “misapplies the proper standard of

evidence in lawsuits alleging such direct infringement and copying.” (Dkt. #205 at p. 1). Plaintiff

asserts the R&R applies the standard for proving infringement circumstantially. According to

Plaintiff, substantial similarity is not required in this case because factual copying was shown

through direct evidence and this case also involves alleged infringement where an entire work was


                                                 5
copied as opposed to only some of the software parts (Dkt. #205 at p. 1–2). Plaintiff maintains that

if the entire work was copied, “then that should be enough to raise an inference of material

infringement.” (Dkt. #205 at p. 2).

         In its related third objection, Plaintiff disagrees with the R&R’s conclusion that the facts

of this case are distinguishable from the case law cited by Plaintiff in its response 3 (Dkt. #205 at

p. 2). Based on its objections, Plaintiff requests the Court deny Defendant’s second motion for

summary judgment (Dkt. #205 at p. 2).

                                          STANDARD OF REVIEW

         Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is properly

granted “if the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A genuine issue of material fact

exists when “the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248 (1986).

         The moving party must initially show there is no genuine issue of material fact and that it

is entitled to judgment as a matter of law. Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir.

1986). If the movant bears the burden of proof on the claim or defense on which it is moving for

summary judgment, it must provide evidence establishing all of the essential elements of the claim

or defense as a matter of law. Id. at 194. If the nonmovant bears the burden of proof, the movant




         3
            According to Defendant, Plaintiff’s third objection is improper, and the Court does not need to even
consider it (Dkt. #206 at p.1, n. 1). The Court agrees. As urged by Defendant, Plaintiff’s “single sentence” discussing
the third ground fails to explain the objection, specify the caselaw to which the objection refers, or provide any
argument or analysis (Dkt. #206 at p. 1, n. 1). To the extent Plaintiff is objecting to the R&R’s analysis of the caselaw
on substantial similarity, the Court addresses the issue in response to Plaintiff’s second objection.

                                                           6
may satisfy the burden of proof by showing the nonmovant has no evidence to support the claim.

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

          Once the movant has carried its burden, the nonmovant must “respond to the motion for

summary judgment by setting forth particular facts indicating there is a genuine issue for trial.”

Byers v. Dall. Morning News, Inc., 209 F.3d 419, 424 (5th Cir. 2000) (citing Anderson, 477 U.S.

at 248–49). A nonmovant must present “significant probative evidence” showing a genuine issue

of material fact to survive summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672

F.2d 436, 440 (5th Cir. 1982) (quoting Ferguson v. Nat'l Broad. Co., 584 F.2d 111, 114 (5th Cir.

1978)).

          While factual controversies are resolved in favor of the nonmoving party, that only occurs

when both parties have submitted evidence of contradictory facts and there is an actual

controversy. Little v. Liquid Air Corp., 37 F.3d 1069, 1076 (5th Cir. 1994). The Court does not

assume the nonmovant could or would prove the necessary facts in the absence of sufficient

evidence. Id. (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

                                       APPLICABLE LAW

Copyright infringement generally

          To succeed on a claim for copyright infringement, the plaintiff must show “(1) ownership

of a valid copyright, and (2) copying of constituent elements of the work that are original.” Prof’l

Liab. Ins. Servs., Inc. v. Hiscox, Inc., No. 1:18-CV-001072-LY, 2019 WL 3238894, at *2 (W.D.

Tex. July 17, 2019) (quoting Feist Publ'ns, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361

(1991); Vallery v. Am. Girl, L.L.C., 697 Fed. Appx. 821, 823 (5th Cir. 2017)). In order to establish

“copying,” a plaintiff must show “factual copying and substantial similarity.” Hiscox, 2019 WL


                                                  7
3238894, at *2 (quoting Guzman v. Hacienda Records and Recording Studio, 808 F.3d 1031, 1037

(5th Cir. 2015)).

       To establish factual copying, a plaintiff must provide direct or circumstantial evidence that

the alleged infringer actually copied the protected material and used the material in his own work.

Id. Direct evidence is “[e]vidence, which if believed, proves existence of fact in issue without

inference   or      presumption.”   Seastrunk    v.   Darwell    Integrated    Tech.,   Inc.,   No.

CIV.A3:05CV0531BF(G), 2008 WL 898766, at *7 (N.D. Tex. Mar. 28, 2008) (unreported),

amended (Aug. 1, 2008) (quoting Black’s Law Dictionary 460 (6th ed. 1990)). In addition, “factual

copying may be inferred from (1) proof that the defendant had access to the copyrighted work

prior to the creation of the infringing work, and (2) probative similarity.” Hiscox, 2019 WL

3238894, at *2 (quoting Positive Black Talk Inc. v. Cash Money Records, Inc., 394 F.3d 357, 368

(5th Cir. 2004) abrogated on other grounds by Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154

(2010)).

       To determine access, the court considers whether the person who created the allegedly

infringing work had a reasonable opportunity to view the copyrighted work. Peel & Co. v. The

Rug Mkt., 238 F.3d 391, 394 (5th Cir. 2001). The second step in deciding whether there is a genuine

issue of material fact regarding factual copying - probative similarity - requires determining

whether the works, “when compared as a whole, are adequately similar to establish appropriation.”

Gen. Universal Sys., 379 F.3d at 142 (quoting Peel, 238 F.3d at 397). In some cases, factual

copying may be proven without a showing of access “[i]f the two works are so strikingly similar

as to preclude the possibility of independent creation.” Id.




                                                 8
       “Even if copying is established, it must be legally actionable.” Batiste v. Lewis, No. CV

17-4435, 2019 WL 1790454, at *6 (E.D. La. Apr. 23, 2019) (quoting Vallery, 697 Fed. Appx. at

824). “To determine whether an instance of copying is legally actionable, a side-by-side

comparison must be made between the original and the copy to determine whether a layman would

view the two works as ‘substantially similar.’” Hiscox, 2019 WL 3238894, at *2 (quoting

Creations Unlimited, Inc. v. McCain, 112 F.3d 814, 816 (5th Cir. 1997)). In other words, once a

plaintiff shows factual copying, the court must then determine if the copyrighted work and the

alleged infringing work are substantially similar. Gen. Universal Sys., 379 at 142; Bridgmon v.

Array Sys. Corp., 325 F.3d 572, 576& 577 n.8 (5th Cir. 2003) (noting the tests for probative and

substantial similarity are different, but “it is possible that the same evidence will satisfy both

tests”); Eng'g Dynamics, Inc. v. Structural Software, Inc., 26 F.3d 1335, 1340-41 (5th Cir.1994).

Summary judgment on substantial similarity is appropriate when “the court can conclude, after

viewing the evidence and drawing inferences in a manner most favorable to the nonmoving party,

that no reasonable juror could find substantial similarity of ideas and expression.” Gen. Universal

Sys., 379 at 142.

Computer software cases specifically

       Computer software is entitled to copyright protection. Macro Niche Software, Inc. v. 4

Imaging Sols., L.L.C., No. CV H-12-2293, 2013 WL 12140417, at *4 (S.D. Tex. Dec. 18, 2013)

(citing Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 142 (5th Cir. 2004)). Both the literal

elements of the software, which are the source code and object code, and the nonliteral elements

of the software, such as the architecture, structure, sequence, organization, operational modules,

user interface, and screen displays, may be protectable. Id.


                                                 9
         Computer software cases are different from traditional copyright cases because of their

complicated and technical subject matter. Ran Duan, Antonick v. Electronic Arts: Expert Witnesses

and Software Copyright Infringement, 33 Berkeley Tech. L.J. 1147, 1151 (2018). There are three

main tests for determining substantial similarities: the ordinary observer or intended audience test

used by the Second Circuit; the extrinsic/intrinsic test developed by the Ninth Circuit; and the

abstraction, filtration, and comparison test. Id. at 1151-52. In Assocs. Int’l., Inc. v. Altai, Inc., 982

F.2d 693, 706-07 (2d Cir. 1992), the Second Circuit announced the most influential substantial

similarity test for computer programs, the abstraction-filtration-comparison test. To assess a claim

of software infringement, the Fifth Circuit has generally endorsed the “abstraction-filtration-

comparison” test first outlined by the Second Circuit in Altai and refined by the Tenth Circuit in

Gates Rubber Co. v. Bando Chemical Industries, Ltd. Gen. Universal Sys., 379 F.3d at 142-43

(noting it did not need to answer the question of whether that test should also be used to evaluate

charges that a program’s source or object code was copied because the district court used Altai

only in its decision to dismiss claims that nonliteral elements were copied). 4

                                              DE NOVO REVIEW

Plaintiff’s first objection

         “Direct evidence of copying is rarely available because it includes evidence such as party

admissions, witness accounts of the physical act of copying, and common errors in the works of

plaintiffs and the defendants.” Federation of State Massage Therapy Boards v. Mendez Master



         4
            Plaintiff’s claim is about source code infringement not copyright infringement of nonliteral elements. In
recommending summary judgment be granted, the Magistrate Judge put aside Defendant’s assertion that this case
would involve the application of the “far more complex” abstraction/filtration/comparison test which would require
expert testimony. The Court’s decision is not based on whether plaintiff or an expert for the plaintiff would be required
to perform the abstraction-filtration-comparison test in this case.
                                                          10
Training Center, Inc., et al., No. CV 4:17-02936, 2019 WL 3774067, at *6 (S.D. Tex. May 7,

2019) (quoting Nat’l Conf. of Bar Exam’rs v. Multistate Legal Studies, Inc., 458 F. Supp. 2d 252,

256 (E.D. Pa. 2006) (quoting Rottlund Co. v. Pinnacle Corp., 452 F.3d 726, 732 (8th Cir. 2006))).

As noted above, a plaintiff can also prove factual copying by circumstantial evidence, but a

circumstantial claim requires proof that the defendant had access to the copyrighted work prior to

creating the infringing work and that the works contain similarities that are probative of copying.

Architettura, Inc. v. DSGN Assocs., Inc., No. 3:16-CV-3021-S, 2018 WL 3575878, at *4 (N.D.

Tex. July 25, 2018) (citing Armour v. Knowles, 512 F.3d 147, 152 (5th Cir. 2007)).

         Here, Plaintiff does not argue it can establish factual copying by circumstantial evidence.

Rather, in its response to Defendant’s motion, Plaintiff offered two pieces of what it argued

constituted direct evidence of Defendant’s factual copying: (1) testimony from former co-

defendant Meredith that the software he leased to MCT was a copy of the code that Plaintiff

subsequently acquired; and (2) Defendant’s admission it leased software from Meredith 5 (Dkt.

#193 at pp. 5-6).




5
  In its response to Defendant’s second motion for summary judgment, Plaintiff also relied on statements contained
in MCT’s July 16, 2018 motion for summary judgment, asserting they show the software in question is plainly the
software comprising Plaintiff’s claim for copyright. According to Plaintiff, in arguing in its first summary judgment
motion the copyright claims preempted the trade secret claims, MCT’s evidence and arguments concede they cover
the same technology—i.e., the software undergirding Plaintiff’s copyright and trade secret claim is the same as the
software MCT received from Meredith prior to Meredith having a “confidential relationship” with Plaintiff. See R&R
at pp. 10-11.
          However, in its reply, Defendant stated it only “admitted” it leased some software from Meredith, not that it
leased the same software Plaintiff copyrighted (Dkt. #194 at pp. 3-4). Defendant pointed out the alleged admission
that Plaintiff cites was filed on July 16, 2018—eleven days before Plaintiff produced its copyrighted source code in
discovery on July 27, 2018. Id. at p. 4, n. 2. Defendant further pointed out that in Plaintiff’s response to Defendant’s
first motion, Plaintiff stated the “evidence in the record does not even link the software licensed in 2012 to the claims
brought herein—thus, Defendant has not met its prima facie burden to prove that it licensed the same software that is
being sued upon in this case.” Id. (quoting Dkt. #121 at p. 2).

                                                          11
         According to Defendant’s reply, Plaintiff’s copyrighted work (attached as Exhibits 6 and

7 to Plaintiff’s response) is comprised of over 250 pages of technical source code, and by Plaintiff’s

own admission its copyright covers only some of its source code. Defendant maintains there is no

evidence that MCT copied this same subset of code (Dkt. #194 at p. 1). The Magistrate Judge

agreed, noting Meredith never testified the compiled code leased to MCT was identical to the

source code copyrighted by Plaintiff.

         In its first objection to the R&R, Plaintiff focuses on Meredith’s testimony, asserting it is

direct evidence sufficient to establish factual copying. In his deposition in a Rule 202 action filed

by Defendant in Dallas County District Court, Meredith testified that MCT had the “compiled

code” of Plaintiff’s source code and that MCT did not have the source code itself (Dkt. #193,

Exhibit 1 at 25: 3–6). Meredith stated MCT did not own the source code, but it owned and was

using a compiled license; therefore, MCT could not modify the software or source code. Id. at

33:2–34:5. Meredith testified Plaintiff and MCT had “similar” or “the same software.” 6 Id. at 17:1-

18.

         In its response to the objections, Defendant asserts Meredith never testified the compiled

code leased to MCT was the same as whatever source code Plaintiff subsequently copyrighted

(Dkt. #206 at p. 3) (further pointing out Meredith’s deposition (dated April 24, 2018) occurred more

than three months before Plaintiff produced a copy of its purported copyrighted work on July 27, 2018).




         6
            (“Q. Okay. So—and when you were working on it when they [Bob and Robert Shields] stopped doing
business together in 2012, 2013, they had independent software at that time, meaning it wasn’t being updated
simultaneously, Bob would make some changes, Robert would make other changes but they operated parallel. Would
that be fair? [Objection omitted] A. I mean, it was a similar[]--they did not – they used the same software, yes. So any
updates done to one was done to the other. Q. What if one didn’t want the update of the other? Did that ever happen?
A. No. Q. Okay. So, the software was—your testimony is it was updated simultaneously on both sides? A. Correct.”).

                                                          12
Defendant argues Plaintiff failed to create an evidentiary connection between the software leased

to MCT with the source code copyrighted by Plaintiff and thus has failed to present sufficient

evidence on the requisite element of factual copying (Dkt. #206 at p. 4).

       The Fifth Circuit routinely notes that direct evidence of factual copying must establish

copying of the copyrighted work. Gen. Universal Sys., 379 F.3d at 141. The Court agrees

Meredith’s testimony is not evidence, which if believed, proves factual copying of the copyrighted

work without inference or presumption. Like the Magistrate Judge, the Court is not convinced

Plaintiff offered direct evidence, from Meredith or otherwise, that MCT as the alleged infringer

actually copied the protected material. Plaintiff’s failure to present sufficient direct (or

circumstantial) evidence to create a genuine issue of material fact on the element of factual copying

means summary judgment is proper.

Plaintiff’s second objection

       In its second objection, Plaintiff argues substantial similarity is not required when there is

direct evidence of factual copying. Only after factual copying has been established does the

factfinder consider the second showing to establish actionable copying—the question of

substantial similarity. Bridgmon, 325 F.3d at 577, n.7. Even though Plaintiff has failed to present

sufficient evidence of factual copying, like the Magistrate Judge, the Court will assume Plaintiff

has offered sufficient direct evidence of factual copying and will consider if that would vitiate the

substantial similarity requirement.

       As it did before the Magistrate Judge, Plaintiff relies on case law from other circuits to

support its argument that substantial similarity is not required when direct evidence of factual

copying is provided. According to Defendant’s response to the objections, Plaintiff supports its


                                                 13
argument by citing district and appellate cases from the First, Sixth, and Ninth Circuits, “which do

not require substantial similarity where there is direct evidence of factual copying—in sharp

contrast to the Fifth Circuit.” (Dkt. #206 at pp. 5 & 7) (further stating binding “Fifth Circuit

precedent states that substantial similarity is a required finding in all copyright infringement cases,

and Plaintiff’s objection to the contrary is simply contrary to the law”).

       The Court finds Plaintiff’s argument without merit for the following reasons. First, as

pointed out by the Magistrate Judge, in the Ninth Circuit substantial similarity is not a separate

element of actionable copying. See R&R at p.p. 18-19 (discussing Range Road Music, Inc. v. E.

Coast Foods, Inc., 668 F.3d 1148 (9th Cir. 2012)). Additionally, cases from other circuits may use

the phrase “substantial similarity” differently than how it is used in this circuit. See Bridgmon, 325

F.3d at 577 n. 8 (noting that “[the plaintiff’s] brief cites several cases from other jurisdictions

where the phrase substantial similarity is used interchangeably in the two different inquiries”).

Most importantly, Fifth Circuit law is clear that substantial similarity must be shown to establish

actionable copying, even where direct evidence of factual copying is provided.

       In Bridgmon, the plaintiff argued on appeal to the Fifth Circuit (as Plaintiff does in its

second objection) that he did not need to establish substantial similarity between the copyrighted

software and the allegedly infringing software because he had produced direct evidence of

copying. 325 F.3d at 577. The Fifth Circuit did not find this argument persuasive. Id. It held “this

argument simply misperceives that “not all ‘factual’ copying constitutes legally actionable

copyright infringement,” and found substantial similarity is a required element even where direct

evidence of copying is provided. Id. The Fifth Circuit stated “a plaintiff must produce evidence

of substantial similarity between the two protected works even when it intends to prove that


                                                  14
defendant did in fact copy the protected work through direct evidence.” Seastrunk, 2008 WL

898766, at *7 (citing Bridgmon, 325 F.3d at 577 n.8).

       The cases from within the Fifth Circuit cited by Plaintiff in its objections do not support

Plaintiff’s argument that substantial similarity would not be required here if Plaintiff had presented

sufficient direct evidence of factual copying. See Alcatel USA, Inc. v. DGI Techs., Inc., 166 F.3d

772, 790 (5th Cir. 1999) (acknowledging that substantial similarity is required in establishing

copyright infringement but primarily discussing the distinction between direct and contributory

copyright infringement); Eng'g Dynamics, Inc. v. Structural Software, Inc., 26 F.3d 1335, 1340-

41 (5th Cir. 1994), opinion supplemented on denial of reh’g, 46 F.3d 408 (5th Cir. 1995) (noting

substantial similarity between the two works is required for the “second and usually more difficult

question [of] whether the copying is legally actionable” but focusing on whether the computer

manuals and data cards at issue were protected under the Copyright Act). Binding precedent in the

Fifth Circuit requires a finding of substantial similarity even in cases where factual copying is

shown through direct evidence. Therefore, Plaintiff’s second objection is without merit.

       After assuming there was sufficient direct evidence regarding factual copying, the R&R

correctly considered whether Plaintiff could meet its burden of creating a genuine issue of material

fact as to substantial similarity. The Magistrate Judge concluded Plaintiff could not. The Court

agrees and finds Gen. Universal Sys. instructive.

       In that case, the Fifth Circuit was persuaded that summary judgment was appropriate

because the plaintiff presented no evidence supporting its claims of literal copyright infringement.

379 F.3d at 145-46. According to the court, the plaintiff would bear the ultimate burden at trial of

proving the alleged infringing system copied the protected system. Id. at 146. The “four isolated


                                                 15
pieces of evidence” produced by the plaintiff failed “on the most basic level.” Id. Those

four exhibits were as follows:

        GUS attached four exhibits as evidence of this copying: (1) a printout that purported
        to be a ‘database layout’ listing the names of fields used by the MEPAW and
        LOPEZ COBOL systems; (2) a directory list giving the names of data entry fields
        used by the two software systems; (3) a print-out of a program contained in
        MEPAW that was created on October 25, 1983, by Jose Lopez; and (4) print-outs
        of invoices generated by the LOPEZ COBOL and MEPAW systems. GUS argued
        that the first three of these exhibits constituted evidence of ‘direct, line by line
        copying.’ For the fourth exhibit, GUS argued that the layouts of the MEPAW and
        LOPEZ COBOL invoices were almost exactly the same, suggesting that the source
        code which generated them must also be strikingly similar.

Id. at 144.

        According to the Fifth Circuit, to prevail on a claim of source code copyright infringement,

the plaintiff would have to prove that “MEPAW’s source code [was] substantially similar to

LOPEZ COBOL’s source code,” and to do so, “a side-by-side comparison must be made between

the original and the copy.” Id. at 146. The plaintiff, however, “failed to attach any of its own

source code to its summary judgment motion or to compare MEPAW source code to LOPEZ

COBOL source code, despite its conclusory assertions that the four exhibits were evidence of

direct copying.” Id. The Fifth Circuit concluded that without providing its own source code for

comparison, the plaintiff did not satisfy the requirement that the infringed and infringing work be

compared side-by-side. Id. (noting that perhaps there was relevant LOPEZ COBOL source code

buried deep in the record somewhere and perhaps the district court “could have waded through the

record to find code that looked similar to the exhibits GUS attached,” but stating the court was not

required to do so).




                                                 16
         The plaintiff’s difficulty stemmed, “ultimately, from the muddled nature of its infringement

claims.” 7 Id. Only the third exhibit contained any source code. Id. Although the plaintiff’s expert

asserted that he found this program in the MEPAW system and that a “strikingly similar” copy

existed in LOPEZ COBOL, the plaintiff failed to provide the copy from LOPEZ COBOL’s source

code for comparison. Id. The Fifth Circuit concluded the plaintiff “presented insufficient evidence

of source code copying to survive summary judgment.” Id.

         Similarly here, Plaintiff has failed to present sufficient tangible evidence of source code

copying to survive summary judgment. Although the question of substantial similarity is typically

left to the impressions of a fact finder, the Creations Unlimited decision contemplates that a fact-

finder will have the opportunity to view the two works side-by-side. King v. Ames, 179 F.3d 370,

376 (5th Cir. 1999) (citing Creations Unlimited, 112 F.3d at 816). Putting aside the issue of

whether Plaintiff may proceed to trial without an expert to opine on the “substantial similarity” of

Plaintiff’s code and Defendant’s code and also assuming Plaintiff had presented sufficient

evidence to create a genuine issue of material fact as to factual copying (which it has not), Plaintiff

would still not be able to satisfy the requirement that the protected and alleged infringing code be

compared side-to-side. As noted above, Plaintiff’s copyrighted work is comprised of over 250

pages of technical source code. There is no evidence in the record as to the alleged infringing



         7
            As the district court noted, when the plaintiff first filed its infringement suit, “it claimed only that HAL
misappropriated nonliteral elements of CHAMPION PACKER, like its structure, sequence, and organization” but
later broadened its claims to assert “HAL directly copied source code from CHAMPION.” Gen. Universal Sys., 379
F.3d at 146 (emphasis in original). The exhibits the plaintiff attached as evidence of source code copying, however,
did not reflect the change in the nature of its claims. Id. The Fifth Circuit stated the plaintiff’s “conclusory remark that
the ‘similarity of layout in the invoices. . . highlights the fact that the source code which generated both invoices is
strikingly similar’ [was] both factually questionable and legally insufficient to state a claim of source code copying.”
Id. at 147. The Fifth Circuit held the plaintiff should have supported its assertions with tangible references to the actual
source codes “rather than with empty and conclusory statements.” Id.

                                                            17
software or executable code which Meredith claimed he leased to Defendant. The Court finds

Plaintiff’s second objection without merit.

Attorney’s fees

         The Court agrees with the Magistrate Judge that Defendant’s request for costs and

attorney’s fees (Dkt. #136-2) should be considered at the same time as the Surgical Notes

Defendants’ Proposed Bill of Costs and Brief in Support of an Award of Attorney Fees Pursuant

to 17 U.S.C. § 505 (Dkt. #192). Within fourteen days from the date of entry of this Order,

Defendant shall file a proposed bill of costs and brief in support of an award of attorney fees

pursuant to 17 U.S.C. § 505. Plaintiff may file a response within the time prescribed by the Local

Rules.

                                          CONCLUSION

         The Court is of the opinion the findings and conclusions of the Magistrate Judge are correct,

and the objections are without merit as to the ultimate findings of the Magistrate Judge. The Court

hereby adopts the Report of the United States Magistrate Judge as the findings and conclusions of

the Court. The Court grants Defendant’s motion for summary judgment as to Plaintiff’s copyright

infringement claim, leaving the contested issues of attorney’s fees and costs.

         Accordingly, it is hereby

         ORDERED that Defendant MRI Centers of Texas, LLC’s Motion for Summary Judgment

and Request for Costs and Attorney’s Fees (Dkt. #136-1) is GRANTED, and the objections of

Plaintiff are OVERRULED. It is further

         ORDERED that the Motion in Limine by MRI Centers of Texas, LLC (Dkt. #163) and the

Motion in Limine by Virtual Chart Solutions I., Inc. (Dkt. #165) are DENIED AS MOOT.


                                                  18
IT IS SO ORDERED.
SIGNED this 20th day of August, 2019.




                          ___________________________________
                          AMOS L. MAZZANT
                          UNITED STATES DISTRICT JUDGE




                                   19
